Citation Nr: 1107924	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) regional office (RO) located in Denver, 
Colorado.

By way of background, a July 2009 Board decision denied the 
Veteran's claim on the merits.  Subsequently, in August 2010, the 
Veteran's attorney and VA's General Counsel filed a joint motion 
with the United States Court of Appeals for Veterans Claims 
(Court) to vacate the Board's decision and to remand the case to 
the Board.  A September 2010 Court order granted the motion, 
thereby vacating the Board's decision on the claim and remanding 
the matter to the Board for further review.  The Board notes 
that, per the joint motion for remand, the issue on appeal has 
been recharacterized more broadly as entitlement to service 
connection for a "back disability" (previously characterized as 
a claim for service connection for "degenerative disc disease 
(DDD) of the lumbosacral spine").

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See Claim, September 2007.  
Therefore, the Board does not have jurisdiction over this matter, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty from August 1981 to August 
1989.  He claims that he has a back disability that had its onset 
in service or that is otherwise related to service, to include as 
a result of an injury he reports he sustained playing basketball 
in service in 1985.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

With regard to the Veteran's service treatment records, a May 
1984 record reflects findings of a pulled muscle in his middle 
back and a diagnosed "mid back strain."  An April 1986 service 
treatment record reflects the Veteran complained of experiencing, 
for five months, pain and "popping" when straightening his 
back.  September 1988 service treatment records reflect the 
Veteran reported experiencing, for three years, chronic low back 
pain; an x-ray showed that his vertebrae were normal in height, 
position, and alignment with well-maintained interspaces.  
October 1988 service treatment records reflect diagnosed chronic 
low back pain.

Post-service, the Veteran was provided with a VA examination in 
November 1989, and the radiological report reflects an impression 
of "normal" and the examiner recorded a diagnosis of 
"insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof."

June 1990 private treatment records reflect that the Veteran 
reported back pain for two days after lifting a patient at work 
(a history of back problems in service was also noted), and a 
diagnosis of a back strain was recorded.  A subsequent July 1990 
MRI report reflects an impression of a ruptured disc at L4-L5 was 
recorded (subsequently noted as a "herniated disc" or "HNP").  
See also Social Security Administration (SSA) Disability Report, 
May 1991 (reflecting Veteran claimed SSDI due to a herniated disc 
that he reported had its onset in June 1990).  Subsequent private 
treatment records reflect that the Veteran was in a motor vehicle 
accident in April 1992 and reported experiencing back pain as a 
result.  See Private Treatment Records, May 1992.

The Veteran was provided with a second VA examination in August 
1992, which report reflects that the examiner recorded an 
impression of a history of a herniated disc sustained in June 
1990 with sequelae of discomfort and "radiographic evidence of 
six lumbar vertebrae and [sic] unchanged from November 2, 1989."

A third VA examination report dated in November 2002 reflects 
that the examiner noted that an x-ray of the Veteran's 
lumbosacral spine dated in November 1989 was normal, and the 
examiner essentially recorded a diagnosis of a lumbosacral strain 
and "mild loss of height at L4-L5 intervertebral disc space."

The Board also notes that after the November 2002 VA examination, 
VA treatment records were associated with the claims file dated 
October 2003 and December 2006 that reflect that the Veteran's 
primary care physician at the VA medical center, Dr. S.K., 
essentially interpreted the August 1992 VA radiological report 
and examination report to provide that the x-ray taken in 1992 
was "unchanged" from 1989 and, therefore, that the Veteran's 
back condition existed prior to the June 1990 work injury.  
Accord VA Treatment Record, Dr. S.K., January 2002.

Because neither of the August 1992 or November 2002 VA 
examination reports addressed whether the Veteran's current back 
conditions were related to service, in June 2007, the Board 
remanded the Veteran's claim so that he could be afforded a new 
VA examination to address the etiology of his back condition.  
Pursuant to the Board's remand, in January 2009, the Veteran was 
scheduled for a VA examination, which he canceled because his 
"car broke."  The VA examination was rescheduled for a later 
date in January 2009, but again, the Veteran called and canceled 
the appointment because his "car broke."  In July 2009, based 
on the evidence of record, the Board denied the Veteran's claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As noted above, in August 2010, a joint motion for remand was 
filed with the Court, and a September 2010 Court order vacated 
and remanded the Veteran's claim to the Board.  The bases for 
remand noted in the joint motion include failure to consider more 
broadly entitlement to service connection for several back 
conditions including lumbosacral strain, degenerative joint 
disease, and a herniated nucleus pulposus (HNP).  See, e.g., VA 
Examination report, November 2002 (lumbosacral strain); Private 
Treatment Record, February 1997 (DJD), April 1991 (HNP at L4-L5); 
see also VA Treatment Record, October 2003 (DDD); Private 
Treatment Record, December 2006 (two herniated discs).  The bases 
for remand also included failure to consider the Veteran's 
reported continuity of symptomatology since service and the fact 
that he was diagnosed with chronic low back pain in service.  

In light of the above, including the bases for remand in the 
August 2010 joint motion as well as the Board's having 
recharacterized the Veteran's claim more broadly, the Board finds 
that a new VA examination is necessary before a decision can be 
made on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a new VA 
examination to address the nature and 
etiology of any back condition.  The claims 
folder, including a copy of this remand, 
should be provided to the examiner for review 
in conjunction with the examination.  After 
reviewing the file and conducting a thorough 
examination of the Veteran, the examiner 
should opine as follows:

(a) Please provide an opinion as to whether 
it is "at least as likely as not" that any 
back condition diagnosed on examination had 
its onset in service or is otherwise related 
to his service.  Please also note 
specifically whether the Veteran currently 
has any of the following back conditions: (i) 
degenerative joint disease, (ii) a herniated 
nucleus pulposus, or (iii) a lumbosacral 
strain - if any of these conditions are found 
to have resolved, please provide a rationale, 
including when the condition resolved.

(b) Please address the findings and 
conclusions of Dr. S.K. of the VA medical 
center noted in VA treatment records dated 
January 2002, October 2003, and December 
2006, including his interpretation of the 
November 1989 and August 1992 radiological 
reports prepared in connection with the two 
VA examinations dated in November 1989 and 
August 1992.

(c) Please note specifically that the 
September 1988 and October 1988 service 
treatment records reflecting chronic low back 
pain have been reviewed and opine as to 
whether the Veteran currently has chronic low 
back pain related to the chronic low back 
pain diagnosed in service.

The examiner should provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions.  If the examiner 
concludes that any current back conditions 
diagnosed on examination are not related to 
the Veteran's active service, the examiner 
must explain, in detail, the reasoning behind 
this conclusion.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood).  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

If the Veteran fails to appear for the 
examination, please review the entire claims 
file and provide the above-requested opinions 
based on a review of all of the evidence of 
record.

2.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



